DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 4, 2022, claim(s) 1 and 3-32 is/are pending in this application; of these claim(s) 1, 31, and 32 is/are in independent form.  Claim(s) 1, 3-9, 13, 14, 17, 22, 24-32 is/are currently amended; claim(s) 10-12, 15, 16, 18-21, 23 is/are original; claim(s) 2 and 33-67 is/are cancelled.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  Applicant argues that abstract ideas are integrated into the practical application of non-invasive cancer diagnosis with advantages for preventing errors such as false positives.  Applicant argues that the independent claims as a whole are directed to an improvement to a technical field.  The Examiner respectfully disagrees that the improvement to the mental process is integrated into the practical application in the independent claims.  The Examiner argues that the improvement is to the abstract idea and principle of improving the diagnostic determination, while the relationship to the non-abstract elements (generating variants from a subject; outputting) are not integrated into the practical application.  Instead the non-abstract elements are necessarily post-solution activities to carry out the improved diagnostic mental process.  Arguably, the analysis of cell-free DNA in an accurate way is merely a field-of-use of the multi-purpose abstract idea.
Regarding the interpretation that the claimed invention improves the functioning of the computer, the Examiner argues that the claimed models and machine learning algorithms claimed encompass simplistic models and simplistic machine learning algorithms in addition to sophisticated algorithms.  The simplistic models broadly encompassed by the independent claims include models and algorithms for which no benefits to the functioning of the computer are guaranteed relative to traditional approaches.
Applicant argues that the filtering step involves a machine learning algorithm, similar to example vii in MPEP § 2106.04(a)(1).  However, the filtering step may simply involve a trivial mathematical filter that is pre-optimized by a pre-trained machine learning algorithm.  No training steps are recited because the step of filtering is executed after an unclaimed pre-training step.
Based on these considerations and the breadth of the independent claims, the rejection based on the judicial exception to abstract ideas is not a rejection that is withdrawn.
Applicant’s arguments, see page 12 lines 16-18, filed March 4, 2022, with respect to the rejection(s) of claim(s) 31 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 101 for similar reasons to claim 1 and 32.
Additionally, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112(a) because the term “non-transitory” should modify the “computer readable medium” to be consistent with Applicant’s Specification at Para [0378].  The Examiner suggests simply moving the term “non-transitory” to directly modify the “computer readable medium.” 

To overcome the rejection under 35 U.S.C. § 101, then Examiner suggests including both of the following two elements: at least one of the claims 26, 27, or 28; and at least one of the claims claim 29 and 30.  The resulting combination claim would specify what the first cell-free nucleic acid sample is and what the genomic nucleic acid sample is.  This would cause the abstract ideas to be integrated into the practical application of integrating the information from the nucleic acids of the two separate samples to eliminate noisy errors and overcome the technological difficulty encountered when analyzing only the cell-free nucleic acid sample.

Applicant’s arguments, see page 16 line 18 to page 17 line 12, filed March 4, 2022, with respect to the rejection(s) of claim(s) 1, 2, and 4-32 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2020/0327954 A1 (“Nance”) in view of US 2015/0324519 A1 (“Liu”) and 35 U.S.C. § 103.
Applicant's arguments filed March 4, 2022 with respect to claim 3 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. § 103 based on US 2020/0327954 A1 (“Nance”) in view of US 2015/0324519 A1 (“Liu”) depends on a new claim mapping of the amended independent claims from which claim 3 depends from.
Applicant’s arguments, see page 17 lines 13 to 18, filed March 4, 2022, with respect to claims 1, 31, and 32 have been fully considered and are persuasive.  The provisional rejection of claims 1, 31, and 32 (based on nonstatutory double patenting) has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites a “non-transitory computer-product” whereas the Applicant’s Specification at paragraph [0378] recites the term “non-transitory” to describe to the “computer readable storage medium,” not the entire “computer-product”  The Examiner suggests amending claim 31 to recite: “A non-transitory computer readable medium storing…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 3-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claim 1, the claim(s) recite(s) a mental process; specifically, the entire steps of determining depths, determining likelihoods, and filtering using machine learning are interpreted as an abstract idea.   Determining the likelihoods are carried out using an unspecified model; hence the broadest reasonable interpretation of the unspecified model includes a trivial mathematical model that is executable using a mental process.  And the filtering step may simply involve a trivial mathematical filter that is pre-optimized by a pre-trained machine learning algorithm.  No training steps are recited because the step of filtering is executed after an unclaimed pre-training step.  
This judicial exception is not integrated into a practical application because the entire step of “generating … variants… of a subject” is insignificant extra-solution activity because it is similar to “analyzing DNA to provide sequence information or detect allelic variants” discussed in the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  The entire step of “outputting … variants” is necessary post-solution activity.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  Hence, the claim 1 as a whole is merely performing an abstract idea after the necessary data gathering for the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood routine and conventional and claimed in a high level of generality.  The additional elements of claim 1 are the entire “generating … sample” step, which is interpreted as not abstract because the variants are “of a cell free nucleic acid sample of a subject.” However, the courts have recognized that “analyzing DNA to provide sequence information or detect allelic variants” is well-understood routine and conventional according to Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.
Dependent claims 3-22, 24, and 25 are rejected for the same reasons as independent claim 1 because they recite the same abstract idea as claim 1 and merely limit the abstract steps.  Note that claim 14 involves cross-validating, which is broader than the example vii in MPEP § 2106.04(a)(1) that involves training.
Dependent claims 23, 26-28, and 30 are rejected for the same reasons as independent claim 1 because limiting the nucleic acid samples to white blood cells (as in claim 23), cell-free DNA from blood (claim 26), whole blood (broadest reasonable interpretation of the alternatives in claim 27), blood containing CD4+ cells (claim 28), and white blood cells (claim 30) are “determining the level of a biomarker in blood by any means” as addressed in cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  Hence, the claim as a whole is still necessary data gathering for an abstract idea and the additional elements are well-understood routine and conventional based on the courts.

Dependent claim 29 is rejected for the same reasons as independent claim 1 because limiting the obtaining of sequence reads from tumor cells of a biopsy of a subject are “detecting DNA or enzymes in a sample” as addressed in Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157) and Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017).  Hence, the claim as a whole is still necessary data gathering for an abstract idea and the additional elements are well-understood routine and conventional based on the courts.

As to claims 31 and 32, the claim(s) recite(s) a mental process; specifically, the entire steps of “determining…sample” and “filtering… frequencies” are interpreted as an abstract idea.   Determining the likelihoods are carried out using an unspecified model; hence the broadest reasonable interpretation of the unspecified model includes a trivial mathematical model that is executable using a mental process.  And the filtering step may simply involve a trivial mathematical filter that is pre-optimized by a pre-trained machine learning algorithm.  No training steps are recited because the step of filtering is executed after an unclaimed pre-training step.
This judicial exception is not integrated into a practical application because the entire step of “generating … sample” and “outputting … variants” are insignificant extra-solution activity because it is similar to “analyzing DNA to provide sequence information or detect allelic variants” discussed in the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  The entire step of “outputting … variants” is necessary post-solution activity.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  Hence, claim 32 as a whole is merely performing an abstract idea on a general-purpose computer after the necessary data gathering for the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood routine and conventional and claimed in a high level of generality.  The additional elements of claim 31 are the non-transitory computer readable medium and also the entire “generating … sample” step, which is interpreted as not abstract because the variants are “of a cell free nucleic acid sample.”   The additional elements of claim 32 are the computer processor and memory and also the entire “generating … sample” step, which is interpreted as not abstract because the variants are “of a cell free nucleic acid sample.” However, the courts have recognized that “Analyzing DNA to provide sequence information or detect allelic variants” is well-understood routine and conventional according to Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  “Storing and retrieving information in memory” is well-understood routine and conventional according to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The combination of the memory, processor, and system components (or a non-transitory computer readable medium) for the entire  “generating … sample” limitation and “outputting … variants” limitation are a well-understood routine and conventional practice in bioinformatics.  For evidence, see the “Introduction” section of:  “Larson, Nicholas B., et al. "Improving single-nucleotide polymorphism-based fetal fraction estimation of maternal plasma circulating cell-free DNA using Bayesian hierarchical models." Journal of Computational Biology 25.9 (2018): 1040-1049.”

To overcome the rejection under 35 U.S.C. § 101, then Examiner suggests including both of the following two elements: at least one of the claims 26, 27, or 28; and at least one of the claims claim 29 and 30.  The resulting combination claim would specify what the first cell-free nucleic acid sample is and what the genomic nucleic acid sample is.  This would cause the abstract ideas to be integrated into the practical application of integrating the information from two separate samples to eliminate noisy errors and overcome the technological difficulty encountered when analyzing only the cell-free nucleic acid sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0327954 A1 (“Nance”) in view of US 2015/0324519 A1 (“Liu”).

	As to claim 1, Nance teaches a method comprising:
generating a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample (Nance Para [0004]: samples from cell-free DNA);
for each position of a plurality of positions of a reference allele:
determining a first depth and a first alternate depth of first sequence reads from the cell free nucleic acid sample, wherein the first depth represents a total number of the first sequence reads at the position, and wherein the first alternate depth represents a number of the first sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the somatic sample);
determining a second depth and a second alternate depth of second sequence reads from a genomic nucleic acid sample of the subject, wherein the second depth represents a total number of the second sequence reads at the position, and wherein the second alternate depth represents a number of the second sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the germline sample);
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  p-value) by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho);
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]: determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA) by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction) 
filtering the plurality of candidate variants at least [[ (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).

However, Nance does not teach that the filtering can occur “by a machine learning model.”
Nevertheless, Liu teaches filtering the plurality of candidate variants (Liu Para [0097]:  identify variant alleles of a sample) at least by a machine learning model (Liu Para [0011]: using a support vector machine as a classifier) using the first likelihood and the second likelihood to determine a probability that the true alternate frequency (Liu Para [0102]: comparing probabilities to a threshold to determine true positives using the statistical model) of the cell free nucleic acid sample (Liu Para [0052]: the sample is from circulating free DNA, i.e. cfDNA) is greater than a function of the true alternate frequency (Liu Para [0011]: using a support vector machine for the comparison) of the genomic nucleic acid sample (Liu Para [0005]: a reference sample as defined in Para [0017]).
Nance and Liu are in the same field of variant detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nance to include the teachings of Liu because support vector machines avoid misclassification (Liu Para [0135] and Figure 9).

As to claim 2, Nance in view of Liu teaches the method of claim 1, wherein determining the likelihoods of true alternate frequencies further comprises, for at least one of the candidate variants:
determining first depths and first alternate depths of first sequence reads from the cell free nucleic acid sample of a subject (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the somatic sample);
determining second and second alternate depths of second sequence reads from a genomic nucleic acid sample of the subject (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the germline sample);
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  p-value) by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho);
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction); and
wherein the model filters the candidate variants at least by determining, using the first likelihood, the second likelihood, and one or more parameters, a probability that the true alternate frequency of the cell free nucleic acid sample is greater than a function of the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]: determining a p-Value using the minimum of a first and a second p-value computed from comparing x’ to A and using parameters derived from a beta binomial distribution to call the variants).

As to claim 3, Nance teaches the method of claim 2, wherein the first function is a [[ (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho), and wherein the second function is another [[ (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction).
However, Nance alone does not teach that the distribution is a Poisson distribution.  Nevertheless, Liu teaches that the distribution can be a Poisson distribution in a similar context (Liu Para [0066]: functions can be Poisson models parameterized the depths and frequencies of variant counts; Liu Para [0066]-[0067]: the probabilities represent levels from samples that have passed a threshold minimum count to report based on the Poisson model)
Nance and Liu are in the same field of variant detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nance to include the teachings of Liu because the Poisson distribution is similar than the beta binomial distribution by omitting a variance parameter (See Nance Para [0078]).

As to claim 4, Nance in view of Liu teaches the method of claim 2, wherein the probability represents a confidence level that mutations from the first sequence reads from the cell free nucleic acid sample are not found in the second sequence reads from the genomic nucleic acid sample of the subject (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin).

As to claim 5, Nance in view of Liu teaches the method of claim 2, further comprising:
responsive to determining that the probability is greater than one of the one or more parameters, determining that at least some mutations from the first sequence reads from the cell free nucleic acid sample are not found in the second sequence reads from the genomic nucleic acid sample of the subject (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin).

As to claim 6, Nance in view of Liu teaches the method of claim 2, wherein determining the probability further comprises:
determining the probability that the true alternate frequency of the cell free nucleic acid sample is greater than the true alternate frequency of the genomic nucleic acid sample multiplied by one of the one or more parameters (Nance Para [0011]: determining the p-value that x’>A conditional on parameters of a model).

As to claim 7, Nance in view of Liu teaches the method of claim 2, wherein determining the probability comprises:
determining a joint likelihood of the first likelihood and the second likelihood, the first likelihood and the second likelihood being conditionally independent given the first sequence reads and the second sequence reads (Nance Para [0011]: determining two conditional probabilities for a p-value using parameters A, B, mu, and rho and taking the smaller one).

As to claim 8, Nance in view of Liu teaches the method of claim 2, wherein determining the probability comprises numerically approximating a joint likelihood of the first likelihood and the second likelihood by:
determining a cumulative sum of one of the first and second likelihoods (Nance Para [0011]: determining a p-value for an interval of x’ relative to A); and
determining an integral of the other of the first and second likelihoods (Nance Para [0011]: determining a p-value using conditional probabilities).

As to claim 9, Nance in view of Liu teaches the method of claim 2, wherein the one or more parameters includes a first parameter determined using a third function taking as input an alternate frequency of healthy genomic nucleic acid samples (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts).

As to claim 10, Nance in view of Liu teaches the method of claim 9, wherein the third function is defined by criteria to guard against loss of heterozygosity events in sequence reads (Nance Para [0011]: a beta binomial distribution model that accounts for germline heterozygous SNPs).

As to claim 11, Nance in view of Liu teaches the method of claim 10, wherein the third function is a non-linear function (Nance Para [0011]: the function is a beta binomial distribution).

As to claim 12, Nance in view of Liu teaches the method of claim 10, wherein the criteria indicates a value of 3 for the first parameter and a lower threshold value of ⅓ for the alternate frequency of the healthy genomic nucleic acid samples (Nance Para [0083]: factors based on allele frequencies can be various factors, of which 3 and  ⅓ are at once envisaged from the examples).

As to claim 13, Nance in view of Liu teaches the method of claim 2, wherein the one or more parameters includes a first parameter determined using a third function taking as input (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts) (i) one of the second alternate depths of the second sequence reads from the genomic nucleic acid sample (Nance Para [0011]: a probability is dependent on an allele count and a total count), (ii) a reference depth of the genomic nucleic acid sample (Nance Para [0011]: a probability is dependent on an allele count and a total count), and (iii) a model of noise levels of mutations with respect to healthy genomic nucleic acid samples (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor for a statistical distribution representing noise).

As to claim 14, Nance in view of Liu teaches the method of claim 2, wherein the one or more parameters includes a second parameter, the first and second parameters determined empirically by cross-validating with sets of cell free nucleic acid samples and genomic nucleic acid samples of a plurality of individuals (Nance Para [0010]: parameters may be based on population frequencies of SNPs).

As to claim 15, Nance in view of Liu teaches the method of claim 14, wherein the first parameter has a value between 1 and 5, inclusive, and wherein the second parameter has another value between 0.5 and 1 (Nance Para [0083]: factors based on allele frequencies can be various factors, including factors of 5 and 0.2).

As to claim 16, Nance in view of Liu teaches the method of claim 14, wherein the cross-validating includes applying candidate parameter values derived using samples associated with a plurality of types of diseases to test another sample associated with a different type of disease (Nance Para [0166]: parameters may be comparatively based on population frequencies of SNPs from individuals having various types of diseases).

As to claim 17, Nance in view of Liu teaches the method of claim 2, further comprising:
determining a first noise level of mutations with respect to healthy cell free nucleic acid samples using a third function (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts) parameterized by first parameters (the beta binomial model is parameterized by mean and dispersion parameters), wherein the first likelihood of true alternate frequency of the cell free nucleic acid sample is determined further using the first noise level (Nance Para [0011]: probability values for the nucleic acid variant is determined using the beta binomial model); and
determining a second noise level of mutations with respect to healthy genomic nucleic acid samples (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; y corresponds to a second noisy function for mutant allele counts) using a fourth function (Nance Para [0011]: it is a multivariate function) parameterized by second parameters (Nance Para [0011]: the beta binomial model is parameterized by mean and dispersion parameters), wherein the second likelihood of true alternate frequency of the genomic nucleic acid sample is determined further using the second noise level (Nance Para [0011]: probability values for the nucleic acid variant is determined using the beta binomial model).

As to claim 18, Nance in view of Liu teaches the method of claim 17, wherein modeling the first alternate depths includes adding the first noise level to an output of the first function, and wherein modeling the second alternate depths includes adding the second noise level to another output of the second function (Nance Para [0011]: a beta binomial distribution models the depths of x and y; x corresponds to the first noisy function for germline counts and y corresponds to a second noisy function for mutant allele counts).

As to claim 19, Nance in view of Liu teaches the method of claim 17, wherein the first and second parameters represent parameters of distributions that encode noise levels of mutations with respect to a given position of a sequence read (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor for a statistical distribution representing noise).

As to claim 20, Nance in view of Liu teaches the method of claim 17, wherein the third and fourth functions are each a negative binomial function parameterized by a mean rate and dispersion parameter (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor).

As to claim 21, Nance in view of Liu teaches the method of claim 17, wherein the third and fourth functions are a same type of function and parameterized by same types of parameters (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor).

As to claim 22, Nance in view of Liu teaches the method of claim 17, wherein the first parameters are derived using a first model trained using a set of cell free nucleic acid samples, and the second parameters are derived using a second model trained using a set of genomic nucleic acid samples (Nance Para [0011]: the models are generated by estimating parameters using somatic and germline samples).

As to claim 23, Nance in view of Liu teaches the method of claim 22, wherein the set of genomic nucleic acid samples are from white blood cells (Nance Para [0105]: samples for sequence reads may be from white blood cells).

As to claim 24, Nance in view of Liu teaches the method of claim 22, wherein the first and second models are Bayesian Hierarchical models (Nance Para [0011]: involves posterior probabilities conditional on priors).

As to claim 25, Nance in view of Liu teaches the method of claim 22, wherein the first and second models are a same type of model (Nance Para [0011]: two beta binomial models are used separately; see the two beta binomial models for determining a minimum probability).

As to claim 26, Nance in view of Liu teaches the method of claim 2, further comprising:
collecting or having collected the cell free nucleic acid sample from a blood sample of the subject (Nance Para [0004]: samples from cell-free DNA); and
performing enrichment on the cell free nucleic acid sample to generate the first sequence reads (Nance Para [0122]: performing sequence enrichment).

As to claim 27, Nance in view of Liu teaches the method of claim 2, wherein the first sequence reads are obtained from a sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid (Nance Para [0044]: samples may be from blood, plasma, serum, urine, cerebrospinal fluid), fecal (this element is claimed in the alternative and does not need to be mapped), saliva (Nance Para [0105]: saliva), tears (this element is claimed in the alternative and does not need to be mapped), a tissue biopsy (Nance Para [0105]: samples may be from biopsies), pleural fluid (Nance Para [0105]: samples may be from pleural fluid), pericardial fluid (this element is claimed in the alternative and does not need to be mapped), or peritoneal fluid of the subject (this element is claimed in the alternative and does not need to be mapped).

As to claim 28, Nance in view of Liu teaches the method of claim 2, wherein the first sequence reads are obtained from an isolate of cells from blood including at least CD4+ cells of the subject (Nance Para [0162]: samples may be from cancerous tissues including T-lymphoblastic disease and other T cell diseases).

As to claim 29, Nance in view of Liu teaches the method of claim 2, wherein the second sequence reads are obtained from tumor cells of a tumor biopsy of the subject (Nance Para [0105]: samples for sequence reads may be from biopsies of known or suspected tumors).

As to claim 30, Nance in view of Liu teaches the method of claim 2, wherein the second sequence reads are obtained from white blood cells of the subject (Nance Para [0105]: samples for sequence reads may be from white blood cells).

As to claim 31, Nance teaches a non-transitory computer-product comprising a computer readable medium storing a plurality of instructions for controlling a computer system to:
generate a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample of a subject (Nance Para [0004]: samples from cell-free DNA);
for each position of a plurality of positions of a reference allele:
determining a first depth and a first alternate depth of first sequence reads from the cell free nucleic acid sample, wherein the first depth represents a total number of the first sequence reads at the position, and wherein the first alternate depth represents a number of the first sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the somatic sample);
determining a second depth and a second alternate depth of second sequence reads from a genomic nucleic acid sample of the subject, wherein the second depth represents a total number of the second sequence reads at the position, and wherein the second alternate depth represents a number of the second sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the germline sample);
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  p-value) by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho);
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]: determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA);
filtering the plurality of candidate variants at least [[ (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).
However, Nance does not teach that the filtering can occur “by a machine learning model.”
Nevertheless, Liu teaches filtering the plurality of candidate variants (Liu Para [0097]:  identify variant alleles of a sample) at least by a machine learning model (Liu Para [0011]: using a support vector machine as a classifier) using the first likelihood and the second likelihood to determine a probability that the true alternate frequency (Liu Para [0102]: comparing probabilities to a threshold to determine true positives using the statistical model) of the cell free nucleic acid sample (Liu Para [0052]: the sample is from circulating free DNA, i.e. cfDNA) is greater than a function of the true alternate frequency (Liu Para [0011]: using a support vector machine for the comparison) of the genomic nucleic acid sample (Liu Para [0005]: a reference sample as defined in Para [0017]).
Nance and Liu are in the same field of variant detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nance to include the teachings of Liu because support vector machines avoid misclassification (Liu Para [0135] and Figure 9).

As to claim 32, Nance teaches a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps (Nance Figure 4) comprising:
generating a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample of a subject (Nance Para [0004]: samples from cell-free DNA);
for each position of a plurality of positions of a reference allele:
determining a first depth and a first alternate depth of first sequence reads from the cell free nucleic acid sample, wherein the first depth represents a total number of the first sequence reads at the position, and wherein the first alternate depth represents a number of the first sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the somatic sample);
determining a second depth and a second alternate depth of second sequence reads from a genomic nucleic acid sample of the subject, wherein the second depth represents a total number of the second sequence reads at the position, and wherein the second alternate depth represents a number of the second sequence reads having a mutation at the position based on the reference allele (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the germline sample);
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  p-value) by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho);
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]: determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA) by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction);
filtering the plurality of candidate variants at least [[ (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).
However, Nance does not teach that the filtering can occur “by a machine learning model.”
Nevertheless, Liu teaches filtering the plurality of candidate variants (Liu Para [0097]:  identify variant alleles of a sample) at least by a machine learning model (Liu Para [0011]: using a support vector machine as a classifier) using the first likelihood and the second likelihood to determine a probability that the true alternate frequency (Liu Para [0102]: comparing probabilities to a threshold to determine true positives using the statistical model) of the cell free nucleic acid sample (Liu Para [0052]: the sample is from circulating free DNA, i.e. cfDNA) is greater than a function of the true alternate frequency (Liu Para [0011]: using a support vector machine for the comparison) of the genomic nucleic acid sample (Liu Para [0005]: a reference sample as defined in Para [0017]).
Nance and Liu are in the same field of variant detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nance to include the teachings of Liu because support vector machines avoid misclassification (Liu Para [0135] and Figure 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0324519 A1 (“Liu”) as a single reference:  Pertinence: generating a plurality of candidate variants (Liu Para [0097]:  identify variant alleles of a sample) of a cell free nucleic acid sample (Liu Para [0052]: the sample is from circulating free DNA, i.e. cfDNA); determining likelihoods (Liu Para [0011]: determining p-values) of true alternate frequencies (Liu Para [0011]: of frequencies determined using frequencies in a chi-squared distribution function) for each of the candidate variants (Liu Para [0011]: for the two samples) in the cell free nucleic acid sample (Liu Para [0052]: the test sample is from circulating free DNA, i.e. cfDNA) and in a corresponding genomic nucleic acid sample (Liu Para [0005]: a reference sample as defined in Para [0017]); filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies (Liu Para [0102]: comparing probabilities to a threshold to determine true positives using the statistical model); and outputting the filtered candidate variants (Liu Para [0150]: outputting the values); determining first depths (Liu Para [0117]-[0118] and Table 3:  determining the wild type count w2) and first alternate depths (Liu Para [0117]-[0118] and Table 3:  determining the test sample count a2) of first sequence reads from the cell free nucleic acid sample of a subject (Liu Para [0117]-[0118] and Table 3:  from the test sample); determining second (Liu Para [0117]-[0118] and Table 3:  determining the wild type count w1) and second alternate depths of second sequence reads (Liu Para [0117]-[0118] and Table 3:  determining the test sample count a1) from a genomic nucleic acid sample of the subject (Liu Para [0117]-[0118] and Table 3:  from the reference sample sample); determining a first likelihood of true alternate frequency of the cell free nucleic acid sample by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Liu Para [0117]-[0118]:  comparing the frequencies of odds ratios of the test sample to the odds ratio of the reference sample using a Chi Square test); determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Liu Para [0117]-[0118]:  comparing the frequencies of odds ratios of the test sample to the odds ratio of the reference sample using a Chi Square test); and wherein the model filters the candidate variants at least by determining, using the first likelihood, the second likelihood, and one or more parameters, a probability that the true alternate frequency of the cell free nucleic acid sample is greater than a function of the true alternate frequency of the genomic nucleic acid sample (Liu Para [0117]-[0118]:  the output is filtered by determining, using the various odds ratios and the Chi Square test, that the odds ratios are not equal when comparing the test sample to the reference sample and applying a threshold).

US 2021/0125683 A1:  Pertinence due to the estimation of probability framework during base calling in Figure 2.
Larson, Nicholas B., et al. "Improving single-nucleotide polymorphism-based fetal fraction estimation of maternal plasma circulating cell-free DNA using Bayesian hierarchical models." Journal of Computational Biology 25.9 (2018): 1040-1049.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 7, 2022